Wood, J., (after stating the facts.) “A bill of interpleader is a bill filed for the protection of a person from whom several persons claim legally or equitably the same thing, debt or duty, but who has incurred no independent liability to any of them, and does not himself claim an interest in the matter. The equity is that the conflicting claimants should litigate the matter among themselves without involving the stakeholder in their dispute.” Adams, Eq. 400. Mr. Pomeroy says: “Where two or more persons, whose titles are connected by reason of one being derived from the other, or of both being derived from a common source, claim the same thing, debt or duty, by different or separate interests, from a third person, and he, not knowing to which of the claimants he ought of right to render the debt or duty, or to deliver the thing, fears he may be hurt by some of them, he may maintain a suit and maintain against them the remedy of interpleader.” 4 Pom. Eq. Jur., § 1320; 5 Pom. Eq., § 38 et seq., § 60. “Bills of interpleader have been frequently maintained where the several claimants, instead of claiming the whole fund or matter in dispute, have claimed different portions of the fund, when the aggregate of all the claims exceeded the full amount of the fund, and the complainant, -being virtually a stakeholder, is unable to determine in what proportion the payments should be made.” School Dist. v. Weston, 31 Mich. 85; 23 Cyc. 3. The bill in the Pulaski Chancery Court was in the nature of a bill of interpleader. 5 Pom. Eq., § 60. It alleged that’ the plaintiff, the Choctaw & Memphis Railroad Company, was owing a certain amount on a contract which it had entered into for the construction of -its railroad, that various parties were claiming ■certain sums due them for work done in the construction of 'the railroad, which sums claimed exceeded the amount that the railroad admitted to -be due, that the parties had instituted suits to have the amounts claimed by them declared a lien on the plaintiff’s railroad, and it asked that all parties making such claims be brought into one suit in the Pulaski Chancery Court, so that their respective claims might be adjusted, and that the balance (which appellant conceded) -might be paid to the patries entitled thereto. It is shown by the allegations -contained in the bill that there could be no statutory lien, inasmuch as the contract under which the work was done -was let -by the railway company prior to the passage of the lien act of 1899. Choctaw & M. Rd. Co. v. Speer Hdw. Co., 71 Ark. 126; Choctaw & Memphis Rd. Co. v. Sullivan, 70 Ark. 262. See Tucker v. Ry. Co., 59 Ark. 81. It may be said of the complaint in the Pulaski Chance^ Court, as was said of the bill in Guess v. Stone Mountain Granite & Railway Co., 67 Ga. 215: “The bill-is not without equity, but rests on equitable.jurisdiction of avoiding a multiplicity of suits a-nd settling interminable litigation in one trial, fixing everybody’s rights and doing justice to all.” . A bill in the nature of a bill of interpleader is one in which the cornplainant seeks some ■ relief of an equitable nature -concerning the fund or other-subject-matter in dispute, in addition to the interpleader of conflicting claimants. 5 Pom. Eq. Jur., § 60. The statute (section 6013, Kirby’s Digest) does not affect the jurisdiction -of the Pulaski Chancery Court to maintain the suit.; 5 Pom. Eq., § 61. It is clear from the facts" of this record that the Choctaw & Memphis Railroad Company could not have protected itself against other claimants in the' suit instituted against it in the St. Francis Chancery Court by appellee without filing an answer-in the nature of an original bill, and asking that all parties claiming an interest in the amount conceded 'by the company to be due for construction work be brought into that suit and have their rights adjusted, and the amount distributed accordingly. But this would have been tantamount to a bill in the nature of a bill of interpleader in the St. Francis Chancery Court, and the same thing in legal effect as the bill filed in the Pulaski Chancery Court. We know of no rule of law or practice that would compel the plaintiff in a bill of interpleader to seek the one forum rather than the other, both having concurrent jurisdiction. It must be assumed, in the absence of evidence to-the contrary, that the party bringing his bill of interpleader under such circumstances will select the forum most convenient for the conduct of the litigation. The familiar doctrine that “the court which first obtains jurisdiction of the subject and parties must have the right to' proceed to judgment” is not contravened here by holding that the Pulaski Chancery Court had jurisdiction. For the Pulaski Chancery Court, by the bill in the nature of a bill of interpleader filed by the Choctaw & Memphis Railroad Company against appellee and the others therein named, was the first to acquire jurisdiction of the subject-matter of that bill and all the parties named as defendants therein. Appellee’s complaint in the St. Francis Chancery Court was not an interpleader’s bill, and that suit could not properly have been transformed into such a bill. The allegations set forth in the complaint filed -in the Pulaski Chancery Court gave that, court jurisdiction of the subject-matter, and service of summons on appellee in that suit gave that court jurisdiction of his person. Having jurisdiction, it was proper, according to the practice in such cases, to restrain' the several parties to the suit from proceeding in other tribunals to have the same matters adjudicated. The court first having jurisdiction by the bill of interpleader will grant such injunctive and other relief as may be necessary in the exercise of its jurisdiction. Crawford v. Fisher, 10 Sim. 479; Prudential Assurance Co. v. Thomas, 3 L. R. Ch. App. 76-78; 1 High on-Injunctions, § § 12, 53; Guess v. Ry. Co., supra. After appellee had been restrained from further prosecuting his suit in the St. Francis Chancery Court, no decree of that court rendered thereafter could avail him. The injunction operated upon the person of appellee, and not upon the court in which the further proceedings were had contrary to the injunction against appellee. Appellee can not have the benefit of a decree rendered in his favor after he had been restrained from talcing such decree. As appellee was a party to the suit in the Pulaski Chancery Court, he should have appeared there, and set up'all his rights in that suit; and if its rulings had been adverse, his remedy was to appeal. Although he did not appear in the Pulaski Chancery Court, he was nevertheless bound to do so, and is bound by its decree, from which he did not appeal. It is unnecessary to consider other questions. The decree of the St. Francis Chancery Court is reversed, and the cause is dismissed.